Citation Nr: 0529471	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-36 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a variously diagnosed 
mental disorder to include post-traumatic stress disorder 
(PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to January 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In March 2004, the veteran withdrew his request for a Board 
hearing.


FINDINGS OF FACT

1.  By a rating decision in May 1995, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran did not file a notice of disagreement.

2.  Certain evidence received since the May 1995 rating, when 
considered together with all of the evidence, both old and 
new, is so significant that it must be considered to fairly 
decide the merits of the veteran's claim.

3.  The veteran does have PTSD.

4.  There is credible supporting evidence to corroborate the 
veteran's alleged stressors during his active military 
service involving personal assault.


CONCLUSIONS OF LAW

1.  The May 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
1995 rating decision, and the veteran's claim of entitlement 
to service connection for a variously diagnosed mental 
disorder to include PTSD and major depression, has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  PTSD was incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1985 and August 1985 rating decisions, the RO 
denied service connection for a nervous disorder.  In a May 
1995 rating decision, the veteran was denied service 
connection for PTSD.  These decisions were not appealed and 
are final.  38 U.S.C.A. § 7105.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted, which is 
neither cumulative nor redundant, and bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1336 (Fed. Cir. 1998).  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Since the veteran's request to reopen which resulted 
in the March 2002 rating decision was received in April 2000, 
the new version of 38 C.F.R. § 3.156(a) does not apply in 
this case. 

Although based on the October 2003 statement of the case, it 
is unclear whether the RO intended to reopen the veteran's 
claims, the March 2002 rating decision denied the veteran's 
service connection claim for a variously diagnosed mental 
disorder, to include PTSD and major depression, on the 
merits.  Regardless of whether the claim was reopened, the 
Board would not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).   

Evidence of record at the time of the May 1995 rating 
decision included service medical records, VA and private 
medical records.  Pertinent evidence received since the May 
1995 rating decision includes the veteran's June 2000 
statement that he was personally assaulted in service and a 
June 2003 PTSD diagnosis based on personal assault.  This 
evidence, when considered in connection with all of the 
evidence of record, is so significant that it must be 
considered to fairly decide the merits of the veteran's claim 
for a variously diagnosed mental disorder, to include PTSD.  
In other words, the Board finds this newly received medical 
evidence to be new and material, and the veteran's claim has 
been reopened.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are negative for any 
depression; nevertheless, there appears to be corroborating 
evidence in the service medical records regarding the 
veteran's June 2000 statement that he was sexually assaulted 
in service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The claimed stressors in this case involve the veteran having 
been sexually assaulted by in service by a fellow corpsman.  
Thus, the case must be considered under the special 
provisions contained in the VA adjudication procedure manual 
applicable to such claims, as required by Patton v. West, 12 
Vet. App. 272 (1999).  See VA ADJUDICATION PROCEDURE MANUAL, 
M21-1 (MANUAL M21-1), Part III,  5.14d (Mar. 8, 2002).  
Subsequent to the joint motion and Court order, 38 C.F.R. § 
3.304(f)(3) was added to incorporate the provisions regarding 
personal assault into the regulations.  See 67 Fed. Reg. 
10330-10332 (Mar. 7, 2002)).  This new section provides as 
follows:

If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the 
veteran's service records may corroborate the 
veteran's account of the stressor incident.  
Examples of such evidence include, but are not 
limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior 
changes that may constitute credible evidence of 
the stressor include, but are not limited to: a 
request for a transfer to another military duty 
assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; 
or unexplained economic or social behavior changes.  
VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the 
claimant that evidence from sources other than the 
veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence 
of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

The veteran's post-service medical records showed treatment 
for various types of mental disorders including dysthymic 
disorder, personality disorder, nervous condition, and major 
depression.  In a July 2002 statement, the veteran indicated 
that he was sexually abused in service in October 1968 or 
November 1968.

A November 1968 service medical record revealed that the 
veteran was in a very nervous state.  He reported that he 
could not sleep in 72 hours and suggested family problems.  
The examiner reported that the veteran appeared quiet and 
withdrawn and wanted to leave his ship.  A December 4, 1968 
service medical record revealed that the veteran had 
demonstrated substandard performance and poor adjustment to 
military service since reporting aboard his ship in September 
1968.  The examiner commented that the veteran's mental 
status showed a sullen young man with obvious evidence of 
mental retardation.  The veteran apparently failed twice in 
school and was arrested by juvenile authorities.  The 
diagnoses were passive aggressive personality and moderate 
mental retardation.  A December 18, 1968 service medical 
record indicated that the veteran was admitted to the 
neuropsychiatric service with a diagnosis of schizophrenic 
reaction, chronic, undifferentiated type and mental 
subnormality.  

The veteran's June 2003 VA examination diagnoses included 
PTSD secondary to what the veteran described as experience of 
being raped and sodomized and major depressive disorder.  The 
examiner explained that the veteran reported an incident of 
being sexually assaulted and sodomized in October or November 
1968.  The veteran stated that he was afraid to tell anyone 
about the experience because he thought no one would believe 
him.  The examiner indicated that the veteran subsequently 
stated he developed symptoms of PTSD as well as major 
depressive disorder.  The examiner elaborated that the 
veteran's PTSD is due to being sexually assaulted in service.  
He had recurrent and intrusive distressing recollection of 
the event including flashbacks and nightmares, he has tried 
to avoid thinking about the trauma, he had problems sleeping 
and controlling his anger, and he has had poor social 
functioning.  

The veteran's December 1968 personnel records showed that he 
was recommended for discharge by reason of unsuitability.  
Comments from the commanding officer stated that the veteran 
had severe difficulties in adapting to shipboard routine.  
The veteran was sullen, hostile, and almost completely 
uncommunicative.  The veteran several times fell into deep 
despondency accompanied by tears, complete lack of 
communication and refusal to work or eat.  In an August 2003 
addendum, the psychiatrist who examined the veteran in June 
2003 addressed the commanding officer's comments.  The 
psychiatrist stated that the veteran could have been haunted 
by the possible traumatic experience he claimed happened to 
him and was unable to concentrate and comprehend instructions 
or orders.  The doctor articulated that although the veteran 
could have had a troubled behavior since his youth, the 
veteran's behavior was quite consistent with the veteran's 
possible traumatic experience and that a troubled childhood 
should not totally invalidate what a very unusual and extreme 
behavior pattern might indicate.  The doctor stated that 
without direct evidence there is no way to verify the 
veteran's alleged sexual assault in service.  Nevertheless, 
the doctor concluded that the veteran was probably suffering 
from PTSD symptoms, however the doctor could never ascertain 
whether it was due to the sexual assault the veteran claimed 
happened to him or something else.  

It appears that the examiner in the August 2003 addendum was 
not withdrawing his earlier diagnosis that the veteran's PTSD 
was due to the claimed sexual assault, but rather was 
questioning the veracity of the veteran's sexual assault 
claim.  Nevertheless, the Board finds that there is 
corroborating evidence of the veteran's account of the 
stressor incident involving sexual assault in service as 
required by 38 C.F.R. § 3.304(f) (3).  Although the evidence 
has shown that the veteran had problems adjusting after entry 
into service, the veteran's service medical records 
manifested evidence of behavior changes.  The November 1968 
service medical record showed the veteran was withdrawn and 
wanted to leave his ship.  The December 1968 personnel record 
showed the veteran several times fell into deep despondency 
accompanied by tears.  

Thus the evidence has shown, that the veteran meets the 3-
prong requirement for PTSD.  He has a PTSD diagnosis, a link, 
in the form of the June 2003 VA medical opinion between his 
current symptoms and an in-service stressor; and credible 
evidence corroborating the veteran's account of an in-service 
personal assault stressor incident.  Therefore, by resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that service connection is warranted for the veteran's PTSD.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  However, with regard to the benefits being 
granted by the Board in this decision, the Board need not 
consider the question of VCAA compliance since there is no 
detriment to the veteran in light of the favorable 
disposition.  


ORDER

The appeal is granted. 



	                        
____________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


